Citation Nr: 1131878	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  05-11 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a permanent and total disability rating for pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The Veteran served on active duty in the military from June 1974 to August 1976.

This appeal to the Board of Veterans' Appeals (Board) arose from June 2004 and January 2005 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In August 2007 and December 2008, the Board remanded the Veteran's claim for additional development and adjudication.  The case has now been returned to the Board for further review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

After a careful review of the claims folder, the Board finds that the Veteran's pension claim must again be remanded for further action.

In the December 2008 Remand, the Board recognized that when the Veteran's claim was previously before the Board in August 2007, the matter was remanded for further development.  In doing so, the Board noted that the Court had provided specific guidance on how a claim for a permanent and total disability rating for pension purposes should be adjudicated.  See, e.g., Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999); Roberts v. Derwinski, 2 Vet. App. 387 (1992).  The Board noted that, included in the instructions provided in the decisions of the Court, was a requirement that the Board review the assignment of percentage ratings for each disability identified.  In instances where a percentage rating for each of the Veteran's ratable disabilities had not been assigned by the RO, the Board noted that further development was required so that the Board could undertake the review process set out by the Court.  Id.  Additionally, even where the RO had identified a disability and assigned a rating, the Board found that further development might be required in order to apply the rating criteria by which the disability was evaluated properly.  Id.

The Board then found that in the instant case, on his June 2003 claim (VA Form 21-527), the Veteran contended that he was totally disabled because of a lower spine injury. In a November 2003 statement, he indicated that he fell from a 3-story house in 1994 and fractured his lower spine and heels, and injured his knees.  As a result of these injuries, the Veteran maintained he was unable to stand for long periods of time and unable to secure employment.  Medical records from Roger Williams General Hospital actually indicated that the Veteran jumped from a 3-story building in January 1993. Psychiatric consultation records noted that he was intoxicated with alcohol and cocaine and attempted to commit suicide.  X-ray records indicated there was mild osteoarthritis of the lumbar spine and that he had fractured his left hip and pelvis. An open reduction was performed to repair the fracture.  He also fractured his left ankle and the third metatarsal of the right foot.  In addition, the report of a December 2003 VA general medical examination indicated that the Veteran continued to complain of chronic low back pain and left hip pain.

The Board found that the foregoing medical evidence suggested that the Veteran's injuries were a result of willful misconduct; however, the Board also found that the RO made no specific finding as to whether the Veteran's injuries were due to willful misconduct, thereby constituting a bar to the payment of pension benefits on the basis of these disabilities.

The Board also found that the March 2005 rating decision noted that the Veteran's combined rating for his nonservice-connected disabilities was 0 percent.  The RO, however, did not specify a rating for a low back disorder and left hip disorder.  Nor was a rating provided for decreased hearing and urinary urgency diagnosed at the December 2003 VA examination.  The Veteran was last afforded a VA general examination in December 2003.  He was not examined at that time for any residual disability associated with his diagnosed chronic hepatitis C.  Since that time, additional VA treatment records were associated with the claims file, which showed that the Veteran had been followed for high blood pressure/hypertension and ocular migraine.  In light of the length of time since the last VA examination, and given that not all of the Veteran's disabilities were examined at that time and medical evidence of additional disabilities, the Board found that new examinations should be scheduled on remand.  Prior to arranging for the Veteran to undergo VA examination, the Board also found that the RO or the AMC should obtain and associate with the record all pertinent, outstanding VA and private treatment records.

Since the August 2007 Remand, the Veteran was afforded VA examinations for his low back, left hip, hypertension, hepatitis C, and headaches.  However, the back examination did not include range of motion testing needed to evaluate the Veteran's disability.  In addition, the AMC did not assign a percentage rating for each of the Veteran's ratable disabilities indicated in the August 2007 remand, nor was there any determination regarding whether any of the Veteran's nonservice connected disabilities were the result of willful misconduct.  Accordingly, the Board remanded the claim for compliance with the Board's August 2007 Remand instructions.

Since the December 2008 Remand, the Veteran was afforded a VA examination on his back in February 2009.  The issue of whether the injuries the Veteran sustained in the January 1993 fall were due to willful misconduct, however, was not adjudicated.  Also, while a January 2009 rating decision notes a combined evaluation of 10 percent for pension purposes, the Veteran's nonservice-connected disabilities were not individually rated.  Whether the Veteran was entitled to a total and permanent disability rating on an extra-schedular basis under 38 C.F.R. § 3.321(b)(2) and 38 C.F.R. § 4.17(b) was also not considered.  In light of the foregoing, the Board concludes that this matter must be remanded for compliance with the Board's December 2008 remand instructions.  As the Court has stated:  "[A] remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  We hold further that a remand by this Court or the Board imposes upon the Secretary of Veterans Affairs a concomitant duty to ensure compliance with the terms of the remand."  Stegall v. West, 11 Vet. App. 268, 271 (1998).

To establish entitlement to VA nonservice-connected pension under 38 U.S.C. § 1521, a veteran must (1) have served during a period of war for 90 days or more (or have been discharged or released from service during a period of war for a service-connected disability), (2) be permanently and totally disabled, and (3) have income below a certain standard.  38 U.S.C. § 1521(a), (j); see also Grantham v. Brown, 8 Vet. App. 228, 234 (1995), rev'd in part on other grounds, 114 F.3d 1156 (1997); Brown (Clem) v. Derwinski, 2 Vet. App. 444, 446 (1992); Roberts v. Derwinski, 2 Vet. App. 387, 389 (1992).  For permanent and total disability, a veteran must demonstrate either that he is "unemployable as a result of a lifetime disability" or, if not unemployable, that he suffers from a lifetime disability that would "render it impossible for the average person with the same disability to follow a substantially gainful occupation."  Brown (Clem), 2 Vet. App. at 446; see also 38 U.S.C. § 1502(a).  Before a total and permanent disability rating can be awarded, an evaluation must be performed under the Schedule for Rating Disabilities to determine the percentage of impairment caused by each disability.  See 38 C.F.R. §§ 3.340(a), 4.15, 4.17 (1991).  Here, the record does not contain a current schedular rating of each of the Veteran's nonservice-connected disabilities.  In addition, the Veteran should be afforded a new examination.   

Accordingly, the case is REMANDED to the RO for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he received treatment since April 2008 for the following disabilities:  (1) low back disorder, (2) right second finger condition, (3) bilateral eye condition, (4) hepatitis C, (5) left hip/pelvis disorder, (6) left ankle disorder, (7) third metatarsal of the right foot disorder, (8) hearing loss, (9) urinary urgency, (10) high blood pressure/hypertension, and (11) ocular migraine.  After securing the necessary authorizations for release of this information, seek to obtain copies of all treatment records referred to by the Veteran, and which have not already been associated with the claims folder.  Notice of inability to obtain identified records should comply with 38 C.F.R. § 3.159(e).

2.  Ask the Veteran if he currently or in the past received benefits from the Social Security Administration (SSA) based on disability.  If yes, contact the SSA and request copies of all documents relating to any administrative decisions and the medical records relied upon concerning the Veteran's claim for disability benefits.  If such records are not available, obtain written confirmation of that fact and notify the Veteran of the same in accordance with 38 C.F.R. § 3.159(e).

3.  After any additional evidence has been obtained and added to the record, the Veteran must be afforded appropriate VA examinations to determine whether he is permanently and totally disabled due to a (1) low back disorder, (2) right second finger condition, (3) bilateral eye condition, (4) hepatitis C, (5) left hip/pelvis disorder, (6) left ankle disorder, (7) third metatarsal of the right foot disorder, (8) hearing loss, (9) urinary urgency, (10) high blood pressure/hypertension, and/or (11) ocular migraine.  The claims folder must be made available to the examiner(s) for review.  The examiner(s) must elicit from the Veteran and record, for clinical purposes, a full work and educational history.  Any indicated tests and studies must be accomplished; and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner(s) must provide objective findings regarding the current level of impairment associated with the disability and express an opinion as to how the disability impacts, individually and in conjunction with his other disabilities, upon the Veteran's ability to pursue substantially gainful employment in view of all pathology.  The examiner must render an opinion as to whether the Veteran is unemployable as a result of disability(ies) reasonably certain to continue throughout his life, and/or whether the Veteran has a permanent disability(ies) which would render impossible for the average person to follow a substantially gainful occupation.  A complete rationale for any opinion expressed must be included in the examination report. 

4.  The RO must issue an Administrative Decision on the issue of whether any of the injuries the Veteran sustained in the January 1993 fall were due to willful misconduct.  

5.  After the above has been completed, the RO must readjudicate the Veteran's claim.  In doing so, the RO (1) must rate each of the Veteran's nonservice connected disabilities [low back disorder, right second finger condition, bilateral eye condition, hepatitis C, left hip/pelvis disorder, left ankle disorder, third metatarsal of the right foot disorder, hearing loss, urinary urgency, high blood pressure/hypertension, and ocular migraine] under the applicable schedular criteria and (2) determine whether a permanent and total rating is warranted under the "individual unemployability due to lifetime disabilities" or "average person" standards, and (3) whether extraschedular consideration is warranted.  If such action does not grant the benefit claimed, the RO must provide the Veteran and his representative with a supplemental statement of the case and an appropriate period of time for a response.  The supplemental statement of the case must specifically consider the law concerning entitlement to permanent and total disability for pension purposes.  Thereafter, the case must be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


